In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00052-CV

MUQTASID ABDUL QADIR, Appellant            §    On Appeal from the 78th District Court

                                           §    of Wichita County (187,261-B)
V.
                                           §    December 20, 2018

MALCOM WISE, JUSTIN WILLIS,                §    Opinion by Justice Gabriel
ARLENE FRANCO, CODY MILLER, AND
MOHAMED SARHANI, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel